Citation Nr: 0905053	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  00-12 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 13, 
1998, for the award of a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In a December 1999 Hearing Officer's Decision, the RO granted 
entitlement to a TDIU and assigned an effective date of 
August 13, 1998.  Notice of this decision was sent to the 
Veteran in an undated letter.  In April 2000, the veteran 
filed a statement asserting entitlement to an earlier 
effective date for TDIU, and in a March 2001 rating decision 
the RO, in pertinent part, denied an effective date earlier 
than August 13, 1998, for the award of a TDIU.  The Veteran's 
disagreement with the August 13, 1998, effective date led to 
this appeal.  His testimony at an August 2001 hearing 
included this issue.  In August 2003, the veteran cancelled 
his request for another hearing following notice that the 
Veterans Law Judge who conducted the August 2001 hearing had 
retired.  A transcript of the August 2001 hearing is of 
record.

In August 2003, at the request of the Veteran's 
representative, the Board advanced the appeal on its docket.  
During the course of the appeal, the case was transferred to 
the jurisdiction of the Houston RO.

In November 2003, the Board denied entitlement to an 
effective date earlier than August 13, 1998, for the award of 
a TDIU.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and the parties 
subsequently filed a Joint Motion for Partial Remand (Joint 
Motion).  The Joint Motion requested that the Board's denial 
of an earlier effective date for the award of a TDIU be 
vacated and remanded to the Board for further consideration.  
It was argued that the Board had failed to consider whether 
the veteran was entitled to an earlier effective date of up 
to one year prior to August 13, 1998, based on the provisions 
of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.200(o)(2).  The 
Court issued a November 2004 Order that vacated and remanded 
the issue of entitlement to an effective date earlier than 
August 13, 1998, to the Board for action consistent with the 
Joint Motion and Order.

In March 2006, the Board again denied entitlement to an 
effective date earlier than August 13, 1998, for the award of 
a TDIU, and the Veteran again appealed to the Court.  In 
September 2006, the VA Secretary, through his Office of 
General Counsel, filed an Appellee's Motion for Remand 
(Remand Motion) and advised the Court that the Veteran's 
attorney was not opposed to the filing of the motion but did 
not join in the contents of the motion.  In an October 2006 
Order, the Court granted the Remand Motion that had requested 
that the Court vacate and remand the Board decision for 
action consistent with the discussion in the motion.

The Board remanded this case in August 2007 for further 
development consistent with the Court's Order.  The case 
since has been returned to the Board for further appellate 
consideration.

The Board notes that the Veteran initiated an appeal with 
respect to issue of whether there was clear and unmistakable 
error (CUE) in a rating decision which service connection for 
bilateral knee disability, as secondary to service-connected 
back disability.  The Veteran withdrew his appeal on that 
issue in May 2008.  The Board will limits its consideration 
accordingly.


FINDING OF FACT

Prior to August 13, 1998, the veteran did not meet the 
schedular criteria for a TDIU and it was not shown that he 
was precluded from securing or following substantially 
gainful employment due to service connected disabilities.  




CONCLUSION OF LAW

The criteria for an effective date earlier than August 13, 
1998, for the award a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.321, 3.343, 3.344, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran's claim was adjudicated before the VCAA 
became effective in November 2000.  He was provided with the 
notice required under the VCAA by letters mailed in May 2005 
and October 2005, and a December 2007 letter provided him 
with notice regarding the initial disability-rating and 
effective-date elements of his claim.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the claim was 
readjudicated in December 2008.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.

The record reflects that service treatment records, VA 
treatment records, and private treatment records have been 
obtained and that the Veteran has been afforded appropriate 
VA examinations.  Pursuant to the Board's August 2007 remand, 
attempts were made to obtain additional records from the 
Social Security Administration (SSA), but the SSA responded 
that the records had been destroyed.  Attempts also were made 
to obtain additional records from a private physician, Dr. 
S.Z., but no response was received.  The Veteran was notified 
of this fact in August 2008 and submitted one page of 
evidence from the private physician in response.

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board also is unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

A TDIU may be assigned when the schedular rating is less than 
total when a disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  
In exceptional circumstances, if the aforementioned 
percentage requirements are not met, a TDIU still may be 
assigned upon a showing that the disabled person is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

When an RO is considering a rating increase claim from a 
claimant and there is evidence of current service-connected 
unemployability in the claimant's file or under VA control, 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for a TDIU, and VA 
must adjudicate that claim.  Norris v. West, 12 Vet. App. 
413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, which includes a claim for 
individual unemployability, unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2008), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In addition, under 38 C.F.R. § 3.157(b) (2008), once a claim 
for compensation has been allowed, receipt of a report of VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim for increased 
benefits.  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim.  These 
provisions apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  Id.

Analysis

The Veteran contends that he is entitled to an effective date 
earlier than August 13, 1998, for the award of a TDIU.  After 
careful consideration, the Board finds that the proper 
effective date for the award of a TDIU is August 13, 1998.  
Prior to that date, the minimum schedular criteria for a TDIU 
were not met and there were no unusual or exceptional 
circumstances to warrant referral of the case for extra-
schedular consideration.



Entitlement to a TDIU under 38 C.F.R. § 4.16(a)

Prior to August 13, 1998, service connection was in effect 
for a duodenal ulcer, evaluated as 10 percent disabling from 
July 20, 1963.  Service connection also was in effect for 
lumbosacral strain, evaluated as noncompensable from July 20, 
1963, until June 26, 1990, and 10 percent disabling from June 
26, 1990, until August 13, 1998.  The Veteran's highest 
combined disability rating prior to August 13, 1998, was 20 
percent.  Since the minimum schedular criteria for the award 
of a TDIU were not met prior to August 13, 1998, the Veteran 
was not entitled to a TDIU prior to that date under 38 C.F.R. 
§ 4.16(a).

The Board notes that the Veteran was awarded a TDIU in the 
December 1999 Hearing Officer Decision, which granted his 
claim for service connection for degenerative disc disease 
(DDD) and assigned a 60 percent rating for that disability, 
effective August 13, 1998.  The decision explained that 
service connection for DDD had been granted because a VA 
examiner opined in October 1999 that the disability was 
related to the Veteran's previously service-connected 
lumbosacral strain.  It also explained that a TDIU has been 
granted because the examination report created reasonable 
doubt concerning the Veteran's employability as a result of 
his service-connected back condition, which consisted of both 
lumbosacral strain and DDD, effective August 13, 1998.

Throughout the course of the appeal, and most recently in 
November 2008, the Veteran has argued that he is entitled to 
effective dates earlier than August 13, 1998, for the grant 
of service connection for DDD and the assignment of a 60 
percent rating for that disability.  This argument implies 
that he believes he also is entitled to an earlier effective 
date for a TDIU under the provisions of 38 C.F.R. § 4.16(a) 
prior to August 13, 1998, since the award of service 
connection and a 60 percent rating for DDD formed the basis 
for the award of a TDIU.  However, as the Veteran is aware, 
the Board denied his claims for earlier effective dates for 
service connection and a 60 percent rating for DDD in 
December 2001.  The Board also denied his claim that the 
December 2001 denial constituted clear and unmistakable error 
(CUE) in April 2005.  Those decisions were not appealed and 
are final.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & 
Supp. 2008).

In sum, the record clearly establishes that the minimum 
schedular criteria for a TDIU were not met prior to August 
13, 1998.  Accordingly, the Veteran is not entitled to an 
effective date earlier than August 13, 1998, for the award of 
a TDIU under the provisions of 38 C.F.R. § 4.16(a).

Entitlement to a TDIU under 38 C.F.R. § 4.16(b)

The Veteran and his attorney contend that the Veteran is 
entitled to a TDIU prior to August 13, 1998, under the 
provisions of 38 C.F.R. § 4.16(b).  They maintain that 
numerous informal claims for a TDIU were received by VA prior 
to that date and that the record established that the Veteran 
was unemployable prior to that date as a result of his 
service-connected disabilities.

The Board agrees that an informal claim for a TDIU was 
received by VA prior to August 13, 1998.  The Board also 
agrees that the record demonstrates the Veteran may have been 
unemployable as early as 1990.  However, as explained below, 
there is no competent and credible evidence that that the 
Veteran was unemployable prior to August 13, 1998, because of 
lumbosacral strain and duodenal ulcer, the only disabilities 
for which service connection then was in effect.  Indeed, the 
preponderance of the evidence shows that the Veteran's 
unemployability results from his DDD, a condition for which 
service connection was not in effect until August 13, 1998.

The Veteran has identified numerous items in the record that 
he believes constitute informal claims for a TDIU.  After 
carefully reviewing the entire record, including several VA 
and private treatment records dated in the 1960s and 1970s, 
the Board has determined that the earliest document that 
reasonably could be construed as a claim for a TDIU is a VA 
treatment record dated June 22, 1982.

The June 1982 record notes the Veteran's history of in-
service and post-service back injuries, as well as his 
complaints of low back pain that began after a bus accident 
five days earlier.  His health care provider diagnosed low 
back strain and noted the Veteran's report that he was "off 
work on disability."  Since this VA treatment record appears 
to relate to the Veteran's service-connected lumbosacral 
strain and suggests that he was not working because of that 
disability, it arguably constitutes an informal TDIU claim.  
See 38 C.F.R. § 3.157(b) and (b)(1); Roberson, supra.

Having concluded that an informal claim for a TDIU was 
received on June 22, 1982, the Board now must review all the 
evidence of record to determine whether the Veteran was 
entitled to a TDIU as of that date.  See Hazan v. Gober, 10 
Vet. App. 511, 521 (1992).   The Board notes, however, that 
the Court has interpreted the provisions of 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The pertinent evidence includes the June 1982 VA treatment 
record, additional VA treatment records dated from June 1982 
to October 1982, and two letters from the Veteran's private 
physician dated in December 1982.  The Board has carefully 
considered these records and concluded that there is no 
competent, credible evidence that the Veteran was 
unemployable during this period.  The private physician 
treated the Veteran between June 1982 and September 1982.  He 
diagnosed cervical strain and paraspinal muscle spasms, 
tension cephalgia, and acute lumbosacral strain with 
paraspinal muscle spasms and noted that the Veteran may 
experience "the continuation of periodic mild 
exacerbations" for several months.  However, he did not 
indicate that the Veteran was unemployable, much less 
unemployable as a result of lumbosacral strain.

Similarly, none of the VA physicians who treated the Veteran 
between June 1982 and October 1982 opined or otherwise 
suggested that he was unemployable.  The September 1982 VA 
treatment records note that the Veteran was ambulating with a 
normal gait, was able to walk on his toes and heels and bend 
toward his ankles, and that he reported he was "feeling 
well."  The only evidence that the Veteran was unemployable 
is his statement on June 22, 1982, that he was "off work on 
disability."

To the extent that the Veteran will argue that this statement 
concerning his alleged receipt of disability is evidence of 
unemployability due to service connection lumbosacral strain, 
the Board finds that it is entitled to little probative 
value.  First, the Veteran reported in his August 13, 1998, 
formal TDIU claim that he had been employed from 1981 to 1982 
as a welder working 70 hours per week.  Both the VA and 
private treatment records reflect that the bus accident 
occurred on June 17, 1982, only five days before the Veteran 
sought treatment at a VA medical facility and report 
receiving "disability."  These documents, when read 
together, suggest that the Veteran applied for and began 
receiving "disability" after his bus accident, but it seems 
extremely unlikely that the Veteran would be deemed too 
disabled to work or that his claim would have been processed 
only five days (which included a weekend) after his 
relatively minor injury.  Second, the Board notes that the 
Veteran told the private physician that he experienced "no 
prior problems in relationship to the injured areas prior to 
the [bus] accident."  Because this statement is clearly 
inconsistent with the evidence of record, it calls into 
question the credibility of the Veteran's other statements 
from this period, including his allegation that he was 
receiving disability.

In sum, the evidence from this period does not warrant 
referral of the Veteran's informal claim for a TDIU for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  There is no competent, credible evidence that the 
Veteran was unemployable due to either his service-connected 
lumbosacral strain or his service-connected duodenal ulcer.  
Accordingly, the Veteran is not entitled to an effective date 
of June 22, 1982, the date of his informal claim, for the 
award of a TDIU.

Since the Veteran's June 1982 informal TDIU claim remained 
pending until its resolution in the December 1999 Hearing 
Officer Decision, the Board must consider whether the 
evidence of record for the period between June 22, 1982, and 
August 13, 1998, establishes his entitlement to an earlier 
effective date for a TDIU.  Specifically, even though the 
minimum schedular criteria were not met the Board must 
determine whether there is competent, credible evidence that 
the Veteran was unable to obtain or retain substantially 
gainful employment because of his service-connected 
disabilities, lumbosacral strain and duodenal ulcer.  See 38 
C.F.R. § 4.16(b).

A VA treatment record dated in early July 1990 notes that the 
Veteran reported having missed 10 days of work in 1986 and 10 
days of work in 1989 because of back pain.  Even assuming 
that the Veteran's absences from work in 1986 and 1989 were 
related to his service-connected lumbosacral strain, this 
level of industrial impairment is not exceptional and does 
not warrant referral under 38 C.F.R. § 4.16(b).

The remaining evidence of record suggests that the Veteran 
was unemployable as early as July 1990, but it does not show 
that his service-connected disabilities rendered him 
unemployable.  Indeed, the evidence shows that the Veteran's 
unemployability was the result of his then non-service-
connected DDD.

Another July 1990 VA treatment record notes the Veteran's 
report that he had been unable to work since early July 1990 
because of back pain.  The VA physician completed an 
evaluation, which declared the Veteran disabled as of July 6, 
1990, because of DDD.  The physician noted that his 
assessment of the Veteran's unemployability was supported by 
physical examination and imaging studies.  The Board notes 
that he did not attribute any portion of the Veteran's 
unemployability to his service-connected disabilities, 
including lumbosacral strain.

The Veteran testified at a hearing at the RO in April 1991 
that he was unable to pursue his "regular course of 
employment as a welder" because of his back condition.  This 
testimony is consistent with the medical evidence of record, 
particularly the July 1990 VA treatment records, indicating 
that he was unable to work because of his DDD.  However, the 
Veteran's testimony does not establish that his lumbosacral 
strain rendered him unemployable.  Indeed, the Board notes 
that at a later hearing in August 2001, the Veteran 
specifically testified that he was disabled by his DDD, not 
his lumbosacral strain.
 
Disability award letters from the SSA dated in October 1992 
and November 1992 show that the Veteran was unemployable 
prior to August 13, 1998.  However, they also do not show 
that the Veteran was unemployable because of his service-
connected disabilities.  In a May 1993 statement, the Veteran 
wrote that SSA awarded him disability benefits because of his 
"back disorder," and he stated in the August 1998 formal 
TDIU claim that benefits had been awarded because of his 
eyes, hypertension, and back condition.  The SSA award 
letters, however, do not establish that the Veteran's 
lumbosacral strain was the "back disorder" that rendered 
him unemployable, particularly when read in light of the July 
1990 VA treatment records establishing that the Veteran was 
disabled by his other back disorder, DDD.

An August 1992 letter from the Texas Rehabilitation 
Commission (TRC) indicates that the Veteran was being 
considered for state disability benefits.  The letter also 
indicates that the SSA had referred his case to the agency 
and that SSA had considered several disabilities in making 
its determination.  Specifically, the TRC letter informed the 
Veteran that he was scheduled for an examination in September 
1991 to evaluate his "back pain, hypertension, left eye 
problem, ulcers, three herniated nucleus pulposus, [and] poor 
circulation - right leg."  The second page of that 
examination report is of record and notes the physician's 
impression that the Veteran "suffers from hypertension, most 
likely herniated nucleus pulposis at L-5, S-1 and L-4, L-5 
and...osteoarthritis."  Even assuming the "osteoarthritis" 
is related to the Veteran's lumbosacral strain, the physician 
did not opine that this condition rendered the Veteran 
unemployable.  The physician noted that the Veteran was 
"able to sit, stand, move about, life, carry, handle 
objects, hear and speak without difficulty."

The Veteran was afforded VA vocational rehabilitation 
counseling in August 1995.  On the second page of the 
counseling report, a VA psychologist advised the Veteran "to 
avoid real physical work."  This report does not support a 
conclusion that the Veteran was considered unemployable, 
since he was referred for additional education and training.  
However, even assuming that the Veteran was deemed 
unemployable, this report does not identify lumbosacral 
strain as the disabling condition.  The advice given 
regarding physical work is entirely consistent with the July 
1990 VA treatment records establishing that the Veteran was 
unable to work because of his DDD.

Finally, the Veteran's attorney argues that a September 1998 
VA examination report and a December 1998 VA treatment record 
establish the Veteran's entitlement to an earlier effective 
date for a TDIU.  She argued that the Veteran would be 
entitled to an effective date one year earlier than the date 
of either record under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  Neither record, however, establishes that the 
Veteran was unemployable because of service-connected 
disability.  Both the September 1998 report and the December 
1998 treatment record note the Veteran's complaints of 
lumbosacral strain, but neither indicates that his 
lumbosacral strain was productive of unemployability.

In sum, the minimum schedular criteria for a TDIU were not 
met prior to August 13, 1998, and there were no unusual or 
exceptional circumstances to warrant referral of the case for 
extra-schedular consideration prior to that date. Again, 
entitlement to an effective date prior to August 13, 1998, 
for service connection and a 60 percent rating for DDD was 
denied by the Board in December 2001. Rather, the 
preponderance of the evidence of record establishes that the 
Veteran was rendered unemployable because of his DDD, and 
service connection for that disability was not in effect 
until August 13, 1998.  Accordingly, the Board concludes that 
August 13, 1998, is the proper effective date for the award 
of a TDIU.


ORDER

Entitlement to an effective date earlier than August 13, 
1998, for the award of a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


